                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

RAYMOND EDWARD RUSS, JR.                          §

VS.                                               §       CIVIL ACTION NO. 1:16-CV-195

UNITED STATES OF AMERICA                          §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Movant Raymond Edward Russ, Jr., a federal prisoner, proceeding pro se, filed this motion

to vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255.

       The court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge. The magistrate judge recommends denying the motion.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. No objections to the

Report and Recommendation of United States Magistrate Judge were filed by the parties.

       In this case, the movant is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328
(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. If the motion was denied on procedural grounds,

the movant must show that jurists of reason would find it debatable: (1) whether the motion raises

a valid claim of the denial of a constitutional right, and (2) whether the district court was correct in

its procedural ruling. Id. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant

a certificate of appealability is resolved in favor of the movant, and the severity of the penalty may

be considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.

2000).

         Here, the movant has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason, or that a procedural ruling is incorrect. In addition, the questions

presented are not worthy of encouragement to proceed further. The movant has failed to make a

sufficient showing to merit the issuance of a certification of appealability. Accordingly, a certificate

of appealability will not be issued.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 18) is ADOPTED. A final judgment will be




                                                   2
entered in this case in accordance with the magistrate judge’s recommendation. A certificate of

appealability will not be issued.

       SIGNED this the 26 day of August, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                              3
